DETAILED ACTION
Response to Arguments
The amendment filed 28 June 2022 overcomes the rejections of the previous Office Action. 
Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the wind turbine of claim 1, specifically comprising:
wherein each pitch motor comprises a casing with an extension having an outer contour of which in a projection along the blade rotation axis corresponds to a blade profile of the blades, in the context of the other components in the claim. 
Claims 2-7 and 10-14 are allowed due to their dependency on claim 1.
Claim 15 is allowed for reciting a similar limitation to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832